Filed 11/15/22 In re Paris G. CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 Ca l ifornia Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 o p inions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 o p inion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE

 In re PARIS G., a Person                                     B313465
 Coming Under the Juvenile
 Court Law.

 LOS ANGELES COUNTY                                           Los Angeles County
 DEPARTMENT OF                                                Super. Ct. No.
 CHILDREN AND FAMILY                                          18CCJP04888B
 SERVICES,

        Plaintiff and Respondent,

        v.

 JENNIFER G.,

        Defendant and Appellant.

      APPEAL from an order of the Superior Court of
Los Angeles County, Julie Fox Blackshaw, Judge. Affirmed.
      Pamela Rae Tripp for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Veronica Randazzo, Deputy
County Counsel for Plaintiff and Respondent.
           _______________________________________
                       INTRODUCTION

      Jennifer G. (mother) appeals from the juvenile court’s
disposition order declaring her daughter Paris a dependent of the
court. Mother contends insufficient evidence supports the court’s
jurisdiction finding that she placed Paris at risk of serious
physical harm when she abducted the child and concealed herself
and the child for six months. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

1.    Family Background and Initiation of Dependency
      Proceedings
      Paris was born in January 2014. Mother and Jack Z.
(father) split up about two years later. Since then, the parents
have been involved in a contentious custody dispute.
      Between June 2016 and September 2019, the Department
of Children and Family Services (Department) received more
than 10 referrals alleging father physically, sexually, or
emotionally abused Paris. All the referrals against father were
deemed unfounded or inconclusive. The Department suspected
mother coached Paris to make false allegations against father.
      Around late December 2019, the family court issued an
order granting mother and father shared custody of Paris, with
the parents to alternate custody every week. That order included
a provision granting father sole physical custody of Paris should
mother “fail[ ] to timely exchange [Paris] on any one occasion for
any reason.”
      One day in mid-January 2020, while father had custody of
Paris, mother removed the child from school. Unbeknownst to
father, mother had moved out of her home in Redondo Beach.
Mother didn’t tell father where she took the child, and mother




                                 2
didn’t answer her phone when father and law enforcement tried
contacting her.
       On January 16, 2020, the court presiding over the parents’
family law case awarded father sole physical custody of Paris.
Around the same time, father filed a child abduction report.
Several days later, the Los Angeles County District Attorney’s
Office began investigating mother for kidnapping.
       Between mid-January and mid-July 2020, father was
unable to contact mother or Paris. During that time, mother
obtained several temporary restraining orders against father at
the Torrance courthouse. Each restraining order was dissolved,
however, because mother never appeared at any of the follow-up
hearings.
       On July 20, 2020, mother surrendered to law enforcement
at the Torrance courthouse after she obtained another temporary
restraining order against father. Mother claimed she didn’t know
Paris had been reported missing or that father had been awarded
sole custody of the child. Mother was later charged with several
felonies, including kidnapping, child custody deprivation, and
eavesdropping on law enforcement officers and social workers.
The criminal court issued a protective order prohibiting mother
from contacting Paris and father.
       When mother was apprehended, Paris was staying with a
babysitter in Lawndale. Paris told the Department that she had
been living with mother and mother’s boyfriend, Frank, but the
child didn’t disclose where they were living. The Department took
Paris into protective custody because the July 20, 2020
temporary restraining order prevented the child from being
released to father.




                                3
       On July 22, 2020, the Department filed a dependency
petition on Paris’s behalf. The petition, as later sustained, alleged
mother “abducted and intentionally concealed the child from
[father] for a six-month period. Such abduction of the child and
conduct by the mother endangers the child’s physical health,
safety and wellbeing and places the child at risk of serious
physical harm” (Welf. & Inst. Code,1 § 300, subd. (b); b-1
allegation).2
       On July 23, 2020, Paris was returned to father’s custody
after the court presiding over the parents’ family law case
removed the child as a protected party from the July 20, 2020
temporary restraining order and vacated a temporary custody
order granting mother custody of the child. The January 16, 2020
family law order granting father sole custody of Paris remained
in place.
       On July 27, 2020, the court held the detention hearing. The
court found the petition alleged a prima facie case, ordered Paris
detained from mother’s custody, and released the child to father’s
custody.




1All undesignated statutory references are to the Welfare and
Institutions Code.
2 The court dismissed allegations that (1) father physically abused
Paris (§ 300, subds. (a) & (b); a-1, b-3 allegations); (2) mother failed to
make an appropriate plan for the child’s care while mother was
incarcerated (§ 300, subd. (b); b-2 allegation); and (3) the parents’
contentious custody battle placed the child at risk of substantial
emotional harm (§ 300, subd. (b); b-4 allegation).




                                     4
2.    Jurisdiction and Disposition
       In October 2020, the Department interviewed Paris and
father. Mother refused to be interviewed.
       Paris and father appeared comfortable and well-bonded
with each other. When asked if anyone in father’s home ever hit
her, Paris stated she “accidentally told a lie. I told everyone that
[father] hit me” because she “didn’t want to get [mother] mad.”
According to Paris, mother didn’t want the child to stay with
father. Although Paris didn’t confirm mother asked her to lie
about father, the child acknowledged she “had a lot of secrets
with her mother.”
       Paris told the Department that she didn’t see or speak to
father for a long time after mother picked her up from school in
January 2020. Paris explained that “[e]very time someone called,
mom didn’t answer” because she was hiding the child from
father. According to Paris, mother made the child hide in a closet
whenever someone came to the home where they were living.
       In February 2021, the criminal court modified the
protective order against mother to allow her monitored virtual
visits with Paris in a therapeutic setting. Mother did not begin
visiting Paris until March 2021, however, due to difficulties
finding a qualified therapist to conduct the visits.
       Mother’s visits were going well. Mother engaged in age-
appropriate behavior, and Paris appeared happy to see her.
Mother and Paris often talked about their recent activities and
how Paris was doing in school, and they made plans for what
they would do when they could begin visiting each other in
person.
       The court held the jurisdiction hearing over three days in
early June 2021. Paris testified on the first day of the hearing.




                                 5
Mother would sometimes make Paris act like she feared father
when he picked her up from school, even though Paris wasn’t
afraid of him. Mother also instructed Paris to tell people that
father hit the child. According to Paris, however, neither parent
ever hurt her. After she absconded with Paris, mother sometimes
made the child hide in a garage to conceal her from the police.
       The court sustained the b-1 allegation and dismissed the
petition’s remaining allegations. The court found mother
endangered Paris’s physical wellbeing and safety and created a
risk of serious physical harm when she abducted the child.
       The court explained its decision to sustain the b-1
allegation as follows: “[M]other’s abduction and concealment of
Paris created a serious risk of harm to the child. In essence,
mother kept the minor captive in her custody while the mother
engaged in criminal and dangerous behavior. Mother was on the
lam for six months and the child was forced to be with her.
Mother cut off communication between the child and her father.
Mother was unwilling to surrender the child to authorities or
permit the child to return to her father, which in turn resulted in
mother being apprehended by law enforcement finally at the
courthouse in Torrance. [¶] Law enforcement’s need to apprehend
mother could very possibly have resulted in an incident of
violence or danger and put the child at risk of serious harm.
Involving a child in criminal behavior is never safe. Hiding a
child in garages and closets is not healthy for a child physically or
emotionally. A parent who unlawfully abducts a child, subjects a
child to physical risk of harm, which warrants jurisdiction of the
courts. … [¶] … [T]he court believes also that the child remains
at risk because the mother has not acknowledged any wrongdoing
or that she put the child in danger. The court has no confidence




                                 6
that mother understands these risks and, therefore, finds the
child continuing to be at risk from the mother.”
       At the disposition hearing, the court declared Paris a
dependent of the court. The court removed Paris from mother’s
custody and placed the child with father. The court maintained
mother’s schedule of monitored virtual visits with Paris in a
therapeutic setting and directed mother to attend individual
counseling and to participate in a parenting program focused on
high conflict resolution.
       Mother appeals.

                            DISCUSSION

       Mother contends insufficient evidence supports the court’s
finding sustaining the b-1 allegation. Specifically, mother argues
there is no evidence that she placed Paris at risk of serious
physical harm when she abducted the child and concealed herself
and the child from father and law enforcement. Alternatively,
mother argues she did not pose any risk of harm to the child by
the time of the jurisdiction hearing. Mother doesn’t challenge the
court’s disposition order removing Paris from her custody or any
aspect of her court-ordered case plan. As we explain, substantial
evidence supports the court’s jurisdiction finding.3


3In the statement of facts in her opening brief, mother suggests the
court “prejudicially” infringed her constitutional rights by requiring
her lead counsel, rather than one of the other attorneys representing
her, to question witnesses at the jurisdiction hearing. Mother fails to
develop any argument, however, explaining how she was prejudiced by
the court’s decision. (See In re S.C. (2006) 138 Cal.App.4th 396, 407 [to
prevail on appeal, an appellant must demonstrate how she was
prejudiced by the court’s alleged error]; see also Cal. Const., art. VI, §
13.) Nor has mother developed this argument in the argument section




                                    7
       Section 300, subdivision (b)(1), allows a juvenile court to
exercise jurisdiction over a child if the “child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of
his or her parent ... to adequately supervise or protect the child.”
(§ 300, subd. (b)(1).) Subdivision (b)(1) requires only that a parent
has failed or is unable to adequately supervise or protect her
child. The statute does not require negligent or culpable conduct
by the parent. (In re R.T. (2017) 3 Cal.5th 622, 629 (R.T.).)
       “The juvenile court need not wait until a child is seriously
injured to assume jurisdiction if there is evidence that the child is
at risk of future harm from the parent’s … conduct. [Citation.]”
(In re Yolanda L. (2017) 7 Cal.App.5th 987, 993.) The court may
consider past events as an indicator of whether the child faces a
current risk of harm because “[a] parent’s past conduct is a good
predictor of future behavior.” (In re T.V. (2013) 217 Cal.App.4th
126, 133.) A parent’s denial of wrongdoing or failure to recognize
the negative impact of her conduct is also relevant to determining
risk under section 300. (In re A.F. (2016) 3 Cal.App.5th 283, 293.)
Nevertheless, to show the child faces a risk of harm at the time of
the jurisdiction hearing, there “must be some reason beyond mere
speculation to believe the alleged conduct will recur. [Citation.]”
(In re James R. (2009) 176 Cal.App.4th 129, 136.)




of her brief, let alone under a separate heading. (See Cal. Rules of
Court, rule 8.204(a)(1)(B) [each brief must state “each point under a
separate heading or subheading summarizing the point”].) By failing to
adequately develop this argument, Mother has forfeited any claim that
the court erred when it required her lead counsel to question witnesses
at the jurisdiction hearing. (In re S.C., at pp. 406–407.)




                                  8
       We review a juvenile court’s jurisdiction finding for
substantial evidence. (In re E.E. (2020) 49 Cal.App.5th 195, 206.)
We will affirm the finding if it is supported by evidence that is
reasonable, credible, and of solid value. (In re R.V. (2012) 208
Cal.App.4th 837, 843.) We review the record in the light most
favorable to the court’s findings and draw all reasonable
inferences from the evidence in favor of those findings. (R.T.,
supra, 3 Cal.5th at p. 633.) “The appellant has the burden of
showing there is no evidence of a sufficiently substantial nature
to support the findings or order.” (In re R.V., at p. 843.)
       Substantial evidence supports the court’s finding
sustaining the b-1 allegation. By abducting Paris and concealing
her from father and law enforcement for six months, mother
created a dangerous living situation for the child. As the court
acknowledged, making a child hide inside a garage or a closet is
unsafe, especially when a child is six years old, like Paris was at
the time of the events leading to this case. A young child could
hurt herself with tools or other hazardous objects often stored in
a garage, or the child could wander from the home if left
unattended in a garage. But most importantly, by concealing
Paris during an active kidnapping investigation, mother created
a risk that the child would be exposed to a violent confrontation
with the police. Although such a confrontation fortunately did not
occur in this case, that does not mean mother’s actions did not
pose a risk of serious harm to Paris. (See In re Christopher R.
(2014) 225 Cal.App.4th 1210, 1216 [“court need not wait until a
child is seriously abused or injured to assume jurisdiction and
take necessary steps to protect the child”].)
       It also was reasonable for the court to find mother
continued to pose a risk of harm to Paris. By the time of the




                                 9
jurisdiction hearing, mother had yet to acknowledge she did
anything wrong when she abducted Paris and concealed the child
for six months. (In re A.F., supra, 3 Cal.App.5th at p. 293 [a
parent’s refusal to acknowledge wrong-doing or the impact of her
conduct on her child is relevant to determining whether there
exists a current risk of harm].) Mother also has an extensive
history of coaching Paris to make false claims that father abused
her, and mother made several unsubstantiated requests for
restraining orders to prevent father from seeing his child.
Nothing in the record suggests mother wouldn’t try to conceal
Paris again and continue to expose the child to the same dangers
that led to this case if the court did not exercise jurisdiction over
the child. (In re T.V., supra, 217 Cal.App.4th at p. 133 [a parent’s
past conduct is relevant in determining whether the child faces a
current risk of harm].)
       Mother argues this case is analogous to In re B.T. (2011)
193 Cal.App.4th 685 (B.T.), abrogated on other grounds by R.T.,
supra, 3 Cal.5th 622. Mother’s reliance on B.T. is misplaced. In
that case, a 38-year-old mother had a sexual relationship with
her 14- or 15-year-old neighbor, which resulted in the mother
becoming pregnant with B.T. (B.T., at pp. 688–689.) The mother
was criminally prosecuted, and the juvenile court found her affair
with her minor neighbor placed her children—two teenagers, a 9-
year-old, and infant B.T.—at risk of sexual abuse. (Id. at pp. 689–
691.)
       The court of appeal reversed the jurisdiction findings,
concluding there was no substantial evidence that the mother’s
consensual sexual relationship with an unrelated minor placed
her children at a current risk of harm. (B.T., supra, 193
Cal.App.4th at pp. 694–697.) It was undisputed that the mother’s




                                 10
children were well adjusted and cared for and that the mother
had never abused them, sexually or in any other manner. (Ibid.)
There also was no evidence, including no expert testimony,
suggesting the mother’s sexual relationship with an unrelated
minor created a current risk of harm to B.T. or any of the
mother’s other children. (Id. at pp. 695, 697.)
       This case is distinguishable. Unlike the mother in B.T.,
mother involved her child in criminal conduct, and it was that
conduct (abducting and concealing a child) that created a risk of
harm to Paris. Further, mother’s past conduct (her repeated
attempts to deprive father of custody of Paris without
justification) and her failure to acknowledge the wrongfulness of
her conduct that led to this case amply support a finding that
mother still poses a risk of harm to Paris.
       In short, substantial evidence supports the court’s
jurisdiction finding.




                                11
                            DISPOSITION

      The juvenile court’s jurisdiction finding and disposition
order are affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                           LAVIN, J.
WE CONCUR:



       EDMON, P. J.



       RICHARDSON (ANNE K.), J.*




*Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                   12